         Case 4:17-cr-00133-JST Document 45 Filed 10/26/18 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT of CALIFORNIA

                                 CRIMINAL MINUTES

Judge:            Jon S. Tigar                            Time in Court:       42 minutes
Date:             October 26, 2018
Case No.          4:17-cr-00133-JST-1

United States of America              v.        Ryan Jay Rosenthal

                                             Defendant
                                            Present
                                            Not Present
                                            In Custody

Meredith Osborn                                           Robert Beles
U.S. Attorney                                             Defense Counsel

U.S. Probation: Malik Ricard


Deputy Clerk: William Noble                               Reporter: Kathy Wyatt


                                     PROCEEDINGS

REASON FOR HEARING:           Sentencing
RESULT OF HEARING:

  1. The Court issued rulings on the objections to the presentencing report.

  2. The Defendant is committed to the custody of the Bureau of Prisons for a term of 135
     months consisting of 135 months each on Counts One and Two all terms to be served
     concurrently; lifetime supervised release consisting of lifetime supervised release each on
     Counts One and Two all terms to be served concurrently, with the special conditions set
     forth in the judgment.

  3. The Defendant shall pay a special assessment in the amount of $10,200.00 due
     immediately. The Court finds the defendant does not have the ability to pay and orders
     the fine waived.
           Case 4:17-cr-00133-JST Document 45 Filed 10/26/18 Page 2 of 2
Date:       October 26, 2018
Case No.    4:17-cr-00133-JST-1


  4. Restitution will be determined in a future order by the Court. The Government has 30
     days to obtain additional information from possible victims and their families. No later
     than December 14, 2018, the parties shall submit either competing memorandum or a
     stipulation regarding restitution. Counsel for the Government and the Defendant waived
     a hearing on restitution.

  5. The Court ordered the Defendant to forfeit interest in certain computer devices and a cell
     phone.

  6. The Court recommends to the Bureau of Prisons the defendant be designated to a facility
     consistent with his classification close to the Los Angeles area to facilitate visitation with
     his mother.

  7. The Court recommends to the Bureau of Prisons the defendant be enrolled in the RDAP
     program.




                                                                                                  2
